Pee Curiam.
This is an appeal from an order of Hennepin County Municipal Court which rescinded an order of the commissioner of public safety revoking defendant’s driver’s license for refusal to permit chemical testing under Minn. St. 169.123. The trial court rescinded the revocation because it concluded that defendant’s refusal to submit to testing was reasonable in that he was merely following the advice of counsel. Subsequent to the filing of the trial court’s order, this court issued its opinion in State, Department of Public Safety, v. Lauzon, 302 Minn. 276, 224 N. W. 2d 156 (1974). In that case we stated that a refusal to submit to testing based upon advice given by counsel is unreasonable unless the police either misled the driver into believing that a refusal of this sort was reason*553able or made no attempt to explain to a confused driver that regardless of what his lawyer said he must permit testing or lose his license. The record on appeal indicates that the police informed defendant that if he refused to permit testing he would lose his license. There is nothing in the record to indicate that police either misled defendant or did not attempt to clear up any apparent confusion. Therefore, we must reverse the order of the trial court.
Reversed.